Title: From George Washington to Robert Howe, 19 January 1781
From: Washington, George
To: Howe, Robert


                        

                            
                            Dear Sir
                            Head Quarters Janry 19 1781
                        
                        I was favored last Evening with your Letter of the 17th Instant. It will not be necessary, under the present
                            circumstances, I believe, to draw shoes for the Detachment out of the common Mode. I am Dear Sir With great regard
                            & esteem Your Most Obed. Servt

                    